DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Notes
Examiner notes that any objections and/or rejections recited in the previous office action dated 05/24/2021 and not repeated herein are withdrawn.

Claim Interpretation
Claim 11 recites the transitional phrase “consisting essentially of.” The transitional phrase "consisting essentially of" limits the scope of a claim to the specified materials or steps "and those that do not materially affect the basic and novel characteristic(s)" of the claimed invention. In re Herz, 537 F.2d 549, 551-52, 190 USPQ 461, 463 (CCPA 1976). For the purposes of searching for and applying prior art under 35 U.S.C. 102  and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of" will be construed as equivalent to "comprising." See, e.g., PPG, 156 F.3d at 1355, 48 USPQ2d at 1355. See MPEP 2111.03, III. In the present application, the specification and claims do not provide a clear indication for determining what materials or steps would materially affect the basic and novel characteristics of the scope of claim 11.  Therefore, for purposes of examination the transitional phrase “consisting essentially of” in claim 11 is interpreted as reciting “comprises.”

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-8 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Keite-Telgenbuscher et al. (US 20100279107 A1) (previously cited) in view of Hein et al. (US 4211326 A) (newly cited), Gupta et al. (Gupta, Mohit et.al., Structure and Gas Barrier Properties of Poly(Propylene-graft-maleic anhydride)/Phosphate Glass Composites Prepared by Microlayer Coextrusion, Nov. 9, 2010, Macromolecules, Vol. 43, Pg. 4230-4239 (Year: 2010)) (previously cited), and Riis (US 20150283029 A1) (newly cited).
Regarding claim 1, Keite-Telgenbuscher teaches a thermoformed packaging article (Keite-Telgenbuscher, Par. 0035, 0059-0061) comprising: a multilayer packaging film comprising a core layer of a coextruded film (Keite-Telgenbuscher, Par. 0018) comprising alternating layers (Keite-Telgenbuscher, Par. 0020) of glass and plastic (Keite-Telgenbuscher, Par. 0020, 0037, 0040), wherein the coextruded film can be formed to have any desired layer sequences with any desired number of plastic and glass layers (Keite-Telgenbuscher, Par. 0020-0021).  It would have been obvious to one of ordinary skill in the art that Keite-Telgenbuscher’s teachings would necessarily yield embodiments having at least two glass layers and at least one plastic layer (see MPEP 2143). Keite-Telgenbuscher further teaches that the plastic is an amorphous thermoplastic (Keite-Telgenbuscher, Par. 0044-0046). Keite-Telgenbuscher further teaches wherein the multilayer packaging film has a total thickness within a range of less than 100 µm (Par. 0031), which overlaps the claimed range of 10 µm to 250 µm, and thus establishes a prima facie case of obviousness over the claimed range, see MPEP 2144.05, I. Keite-Telgenbuscher further teaches that the glass is a phosphate gas (Keite-Telgenbuscher, Par. 0038). Keite-Telgenbuscher further teaches that the thermoformed packaging article can be a blister packaging (Keite-Telgenbuscher, Par. 0061).
Keite-Telgenbuscher does not teach a thermoformed packaging article comprising a draw depth within a range from 2.5 mm to 254 mm.
Hein teaches a thermoformed blister packaging comprising a laminate wherein the blister packaging has a draw depth of about 0.5 inches (12.7 mm) (Hein, Abstract, Col. 1 Lines 30-43, and Col. 2 Lines 29-37), which lies within the claimed range of 2.5 mm to 254 mm, and therefore satisfies the claimed range, see MPEP 2131.03.
Since both Keite-Telgenbuscher and Hein are analogous art as they both teach thermoformed blister packaging comprising a laminate, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Hein to modify Keite-Telgenbuscher and create the thermoformed packaging article to have a draw depth of 12.7 mm. This would allow for a thermoformed packaging article capable of containing a tablet while minimizing thickness (Hein, Col. 1 Lines 55-62).
Modified Keite-Telgenbuscher does not teach wherein glass comprised in at least one of the glass layers comprises on an elemental basis tin in a mole percentage within a range from 12.0% to 17.1%, fluorine in a mole percentage within a range from 11.2% to 24.3%, phosphorus in a mole percentage within a range from 12.1% to 19.6%, and oxygen in a mole percentage within a range from 43.3% to 61.1%.
Gupta teaches a phosphate glass is made of 50 mol% SnF2, 20 mol% SnO, and 30 mol% P2O5 (Gupta, Page 4231 Par. 4). This correlates to a theoretical tin mole percentage of 17.5%, a fluorine mole percentage of 25%, a phosphorus mole percentage of 15%, and an oxygen mole percentage of 42.5%. Paragraph 19 of the instant specification teaches the glass also made of 50 mol% SnF2, 20 mol% SnO, and 30 mol% P2O5. Because Gupta teaches glass made from the same material as taught in the specification, one of ordinary skill in the art would have fully expected the actual mole percentages of Gupta’s glass to be within the claimed ranges (see MPEP 2131.03, I).
Since both modified Keite-Telgenbuscher and Gupta are analogous art as they both teach a multilayered film of phosphate glass and plastic (Gupta, Page 4231 Par. 2-4), it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have used the glass taught by Gupta as the glass comprised in at least one of the glass layers of modified Keite-Telgenbuscher. This would allow for improved gas barrier properties, good transparency, and good flexibility (Gupta, Page 4230, Par.2, and Page 4231 Par. 2).
Modified Keite-Telgenbuscher does not teach a seal layer attached to a surface of the core layer and of a material selected from the group consisting of polyethylenes, polypropylenes, ethylene and alpha olefin copolymers, ethylene vinyl acetate copolymers, ionomers, and blends thereof. Modified Keite-Telgenbuscher further does not teach an abuse resistant layer attached to a surface of the core layer opposite the seal layer and of a material selected from the group consisting of polyamides, oriented polyamides, and aromatic polyesters.
Riis teaches a thermoformed blister packaging comprising an inner seal layer, core layers, and an outer abuse resistant layer in this order (Riis, Abstract, Par. 0006 and 0097). Riis further teaches that the seal layer comprises polyethylene and the abuse resistant layer comprises aromatic polyester (Riis, Par. 0006, 0054, 0056, and Par. 0064).
Since both modified Keite-Telgenbuscher and Riis are analogous art as they both teach thermoformed blister packaging comprising a core layer, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added the inner seal layer and the outer abuse layer of Riis to the thermoformed packaging article of Keite-Telgenbuscher. This would result in the seal layer being attached to a surface of the core layer of Keite-Telgenbuscher and the abuse resistant layer attached to a surface of the core layer opposite the seal layer. This would further allow for a child proof, thermoformed packaging article that provides abrasion resistance and a hermetic seal (Riis, Abstract, Par. 0006, and 0064).
Regarding claim 2, modified Keite-Telgenbuscher further teaches that the multilayer packaging film has a water vapor transmission rate of .001 g/m2/24 hour at 38 °C and 90% relative humidity (Keite-Telgenbuscher, Par. 0068 and 0071), which lies within the claimed range of 0-1 g/m2/24 hour, and therefore, satisfies the claimed range (see MPEP 2131.03, I & II).
Regarding claim 3, modified Keite-Telgenbuscher further teaches that the multilayer packaging film has an oxygen transmission rate of .001 cm3/m2/24 hour at 23 °C and 50% relative humidity (Keite-Telgenbuscher, Par. 0068 and 0071), which lies within the claimed range of 0-1 cm3/m2/24 hour, and therefore, satisfies the claimed range (see MPEP 2131.03, I & II).
Regarding claim 4, modified Keite-Telgenbuscher further teaches that the plastic is selected from polyolefin copolymers, polyamides, ethylene vinyl acetate copolymers, and polycarbonates (Keite-Telgenbuscher, Par. 0049-0050, 0065).
Regarding claim 5, modified Keite-Telgenbuscher further teaches that the glass has a glass transition temperature, Tg of less 118 ± 2°C (Gupta, Pg. 4231, column 2), which lies within the claimed range of less than 200 °C, and therefore, satisfies the claimed range (see MPEP 2131.03, I & II).
Regarding claim 6, modified Keite-Telgenbuscher further teaches that the glass has a glass transition temperature, Tg of 118 ± 2°C (Gupta, Pg. 4231, column 2), which lies within the claimed range of less than 150 °C, and therefore, satisfies the claimed range (see MPEP 2131.03, I & II).
Regarding claim 7, modified Keite-Telgenbuscher further teaches that the phosphate glass is made of 50 mol% SnF2, 20 mol% SnO, and 30 mol% P2O5 (Gupta, Page 4231 Par. 4). This correlates to a theoretical tin mole percentage of 17.5%, a fluorine mole percentage of 25%, a phosphorus mole percentage of 15%, and an oxygen mole percentage of 42.5%. Paragraph 19 of the instant specification teaches the glass also made of 50 mol% SnF2, 20 mol% SnO, and 30 mol% P2O5. Because Gupta teaches glass made from the same material as taught in the specification, one of ordinary skill in the art would have fully expected the actual mole percentages of Gupta’s glass to be within the claimed ranges (see MPEP 2131.03, I).
Regarding claim 8, modified Keite-Telgenbuscher further teaches that the coextruded film can be formed to have any desired layer sequences with any desired number of plastic and glass layers (Par. 0020-0021).  It would have been obvious to one of ordinary skill in the art that Keite-Telgenbuscher’s teachings would yield embodiments having at least ten glass layers and at least ten plastic layer (see MPEP 2143).
Regarding claim 11, modified Keite-Telgenbuscher teaches the thermoformed packaging article of claim 1, wherein at least one of the glass layers comprises glass (Keite-Telgenbuscher, Par. 0037 and 0040).
Regarding claim 12, modified Keite-Telgenbuscher does not mention any additive to the glass in at least one of the glass layers (Keite-Telgenbuscher, Par. 0037, 0040, and 0063-0071 – see Example 1). Therefore, modified Keite-Telgenbuscher satisfies the limitation wherein at least one of the glass layers consists of glass.

Response to Arguments
Applicant’s remarks and amendments filed 11/11/2021 have been fully considered. 
Applicant requests withdrawal of the objections and rejections under 35 USC § 112 set forth in the previous office action.
The objections and rejections under 35 USC § 112 set forth in the previous office action have been withdrawn due to the present claim and specification amendments.
Regarding arguments directed to the rejections over prior art, on pages 6-8 of the remarks, Applicant first argues that a person of ordinary skill in the art would not combine Keite-Telgenbuscher with Hawkins as described in the previous grounds of rejection. This is found moot:
A new grounds of rejection has been made. The new grounds of rejection no longer relies upon Hawkins and instead relies on newly cited Hein to teach the limitation regarding the draw depth of the thermoformed packaging article.
Secondly, on page 8 of the remarks, Applicant argues that modifying Keite-Telgenbuscher with Gupta would require replacing the core layer of Keite-Telgenbuscher with the entire melt suspension of glass and polymer of Gupta. This is not found persuasive for the following reason:
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Gupta is applied only to provide a further compositional characterization of the phosphate glass of Keite-Telgenbuscher’s glass layers. Note, that while Gupta does not disclose all the features of the present invention, Gupta is used as a teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, and in combination with the other applied prior art establishes a prima facie case of obviousness over the presently claimed invention. Gupta teaches that it is well known and well within the ability of one of ordinary skill in the art to use glass comprising tin, fluorine, phosphorus, and oxygen within the claimed range for a glass layer in a multilayer film of glass layers and plastic layers (Gupta, Page 4231 Par. 2-4). Gupta further teaches wherein the glass used in the glass layer is flexible (Gupta, Page 4231 Par. 2-4), and would therefore be able to be used in a flexible glass structure such as that of modified Keite-Telgenbuscher as stated above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J KESSLER JR whose telephone number is (571)272-3075. The examiner can normally be reached 7:30-5:30 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THOMAS J KESSLER/Examiner, Art Unit 1782                                                                                                                                                                                                        
/LEE E SANDERSON/Primary Examiner, Art Unit 1782